Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                      Desc: Main
                           Document Page 1 of 20


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 ---------------------------------------------------------------------- X
                                                                        :
 In re:                                                                 :
                                                                        :
 THE FINANCIAL OVERSIGHT AND                                            :   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                      :   Title III
                                                                        :
                   as representative of                                 :   Case No. 17-BK-3283 (LTS)
                                                                        :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                :   (Jointly Administered)
                                                                        :
                             1
                   Debtors.                                             :
 ---------------------------------------------------------------------- X

  REPLY OF (I) FINANCIAL OVERSIGHT AND MANAGEMENT BOARD, ACTING
 THROUGH ITS SPECIAL CLAIMS COMMITTEE, AND (II) OFFICIAL COMMITTEE
      OF UNSECURED CREDITORS TO OBJECTIONS FILED TO MOTION
   UNDER BANKRUPTCY CODE SECTIONS 105(a) AND 502 AND BANKRUPTCY
         RULE 3007, ESTABLISHING PROCEDURES WITH RESPECT
                   TO OMNIBUS OBJECTION TO CLAIMS




 1
     The Debtors in these Title III cases, along with each Debtor’s respective Title III case number and the last four
     (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
     Rico (Bankruptcy Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
     Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of
     Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
     No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
     Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566 (LTS)) (Last
     Four Digits of Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy
     Case No. 17-BK-4780 (LTS)) (Last Four Digits of Federal Tax ID: 3747) (Title III case numbers are listed as
     Bankruptcy Case numbers due to software limitations).
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                                           Desc: Main
                           Document Page 2 of 20



                                                    TABLE OF CONTENTS
                                                                                                                                      Page

 PRELIMINARY STATEMENT ................................................................................................... 1 
 ARGUMENT ................................................................................................................................. 4 
           A.         Objectors Satisfied Their Meet and Confer Obligations........................................ 5 
           B.         Objection Should Proceed Now, Independent of Other Pending Litigation,
                      and Without Waiver of Any Additional Bases for Objections .............................. 6 
           C.         Objection Procedures Comply with Federal Rule of Bankruptcy Procedure
                      3007 and Due Process ............................................................................................ 8 
           D.         Proposed Procedures Are Fair and Reasonable to Respondents and All
                      Other Parties in Interest ....................................................................................... 11 
           E.         GO Group’s Proposed Alternative Procedures Are Inadequate .......................... 13 
           F.         Hein Response Should Be Overruled .................................................................. 15 




                                                                     -i-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                                               Desc: Main
                           Document Page 3 of 20




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

 Cases

 In re Johns–Manville Corp..,
     68 B.R. 618 (Bankr. S.D.N.Y. 1986) .........................................................................................9

 In re Orlando Inv., L.P.,
     103 B.R. 593 (Bankr. E.D. Pa. 1989) ........................................................................................9

 Warth v. Seldin,
   422 U.S. 490 (1975) ...................................................................................................................8

 Statutes

 Bankruptcy Code .......................................................................................................................7, 14
    § 105(a) ................................................................................................................................1, 14
    § 502.....................................................................................................................................1, 14

 Puerto Rico Oversight Management and Economic Stability Act (“PROMESA”) ......................14

 Uniform Commercial Code § 8-202 ..............................................................................................11

 Other Authorities

 Fed. R. Bank. P.
    R. 3007 ............................................................................................................................. passim
    R. 3007(a) ..................................................................................................................................9




                                                                       -ii-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                     Desc: Main
                           Document Page 4 of 20


 To the Honorable United States District Court Judge Laura Taylor Swain:

         The Financial Oversight and Management Board for the Commonwealth of Puerto Rico

 (the “Commonwealth”), acting through its Special Claims Committee (the “Oversight Board”),

 and the Official Committee of Unsecured Creditors of all Title III Debtors (other than COFINA)

 (the “Committee, and together with the Oversight Board, the “Objectors”) hereby reply to the (a)

 joint objection of the Ad Hoc Group of Constitutional Debtholders, the Commonwealth

 Bondholder Group, Assured Guaranty Corp. and Assured Guaranty Municipal Corp.

 (collectively, the “GO Group”) [Docket No. 4923]; (b) joinder of Autonomy Capital

 (“Autonomy”) to the GO Group’s Objection [Docket No. 4925]; (c) objection of the

 OppenheimerFunds, Inc. (“Oppenheimer,” and together with the GO Group and Autonomy, the

 “Respondents”) [Docket No. 4924]; and (d) response and objection of Peter C. Hein2 (the “Hein

 Objection”) [Docket No. 4913] to the Urgent Motion of (I) Financial Oversight and

 Management Board, Acting Through its Special Claims Committee, and (II) Official Committee

 of Unsecured Creditors, Under Bankruptcy Code Sections 105(a) and 502 and Bankruptcy Rule

 3007, Establishing Objection Procedures With Respect to Omnibus Objection to Claims Filed or

 Asserted by Holders of Certain Commonwealth General Obligation Bonds and Requesting

 Related Relief [Docket No. 4788] (the “Procedures Motion”).3

                                      PRELIMINARY STATEMENT

         1.       The Procedures Motion represents the Objectors’ best efforts to establish a

 process for beginning to adjudicate one of the largest and most critical issues in these Title III

 cases: the validity of more than $6 billion in general obligation bonds issued by the
 2
     As discussed below, Mr. Hein, an attorney with Wachtell, Lipton, Rosen & Katz, acting pro se, filed his
     objection after the deadline set by the Court. Mr. Hein did not request an extension of time to respond and is
     not covered by the extension granted to the other Respondents. See Docket No. 4843. As a result, Mr. Hein
     should not be heard in response to the Procedures Motion.
 3
     Capitalized terms not defined herein shall have the meanings ascribed thereto in the Procedures Motion.

                                                         -1-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                  Desc: Main
                           Document Page 5 of 20


 Commonwealth. The Objectors have not, contrary to the Respondents’ allegations, filed the

 Objection and Procedures Motion at this time as part of some broader negotiating strategy to

 exert leverage over the Challenged GO Bondholders. Indeed, although the Committee and its

 advisors have been looking into the issues set forth in the Objection for some time, the Special

 Claims Committee of the Oversight Board did not appoint its counsel until the end of November

 2018. Since then, the Objectors have worked together diligently to prepare and file the

 Objection and Procedures Motion as soon as possible.

         2.       Setting aside the Respondents’ baseless attacks on the timing and purpose of the

 Objectors’ filings, the Respondents’ various arguments as to the propriety of the procedures

 proposed in the Procedures Motion (the “Objection Procedures”) are without merit. At the

 outset, the parties should not wait for the completion of an eventual mediation to begin

 establishing the Objection Procedures, as the Respondents contend. Previously, the Court

 entered an order making clear that all litigation and mediation processes in these Title III cases

 shall remain separate and that no party may reference events or actions in the mediation process

 in filings with the Court.4 The Objectors have violated this order insofar as they seek to preclude

 the Objection from moving forward based on the nature and content of eventual mediation

 sessions. In any event, the parties have the resources and sophistication to participate in

 mediation while also engaging in related litigation, as they have done throughout these Title III

 cases, at times producing positive results.5 Further, the Objection Procedures do not require the

 4
     See Standing Order Regarding Separation of Mediation and Litigation Activities [Docket No. 1841] (no “party
     in interest shall discuss, in written or oral submissions, and the Court will neither invite nor entertain,
     information regarding events or actions in the mediation process . . .”). The Objectors will refrain from
     addressing in greater detail the mediation argument advanced by the Respondents until oral argument on the
     Procedures Motion, at which time they will seek guidance from the Court on the propriety of arguing mediation
     issues before the Court.
 5
     The Court will recall that the COFINA matter was not settled until after the Court heard summary judgment
     motions, and that the parties to the COFINA dispute had ongoing negotiations while the motions were being
     argued before the Court.

                                                       -2-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                     Desc: Main
                           Document Page 6 of 20


 Respondents to do anything of substance for several months, thereby debunking their argument

 that the Objection Procedures should not be implemented until after an eventual mediation is

 completed.

         3.       The Respondents also contend that the Objection Procedures are unfair to the

 Respondents and fail to satisfy Bankruptcy Rule 3007 and the requirements of due process.

 Permeating these arguments appears to be an unwarranted sense of paranoia regarding the

 perceived intentions of the Objectors and the goals of the Objection Procedures. To help put the

 Respondents’ minds at ease, nothing in the Objection Procedures is designed to impact the

 substantive rights of the holders of Challenged GO Bonds or “wrench apart” existing bondholder

 groups. The sole purpose of the Objection Procedures is to establish an organized and efficient

 manner for litigating what the Respondents themselves allege is a very complex dispute.

         4.       The Respondents express particular concern about the information the Objectors

 have requested in the proposed Notices of Participation. As discussed below, this limited

 information will be used to help the Objectors identify issues that may require special litigation

 procedures. For example, if some participants intend to raise an argument that involves a

 question of law or fact that is a gating item for other arguments, it may make sense to brief or

 take discovery on that issue first, before proceeding to other issues.6 Identifying common issues

 at the outset will also help the parties and the Court determine whether it is worthwhile to ask

 claimants to try to submit joint briefs on issues on which they are fully aligned. By proposing

 such collaboration, the Objectors seek to establish an efficient litigation process, not to “sow

 division” within existing groups or compel such groups to disband.



 6
     As discussed below, the arguments set forth in Notices of Participation will not have a “preclusive effect” on
     later arguments, as the Respondents fear, and the Respondents were so advised before they filed their
     objections.

                                                         -3-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                      Desc: Main
                           Document Page 7 of 20


        5.      Finally, it is important to reiterate what the Objection Procedures do not do: they

 do not establish a discovery schedule, briefing schedule or anything else of a permanent nature.

 Rather, they merely lay out a process for the Court to begin considering these issues, based upon

 input from all parties. For these reasons and those discussed further below, the Objectors

 respectfully submit that the Court should overrule the arguments raised by the Respondents and

 approve the proposed Objection Procedures.

                                           ARGUMENT

        6.      No Respondent disputes the need for a special set of procedures to govern the

 orderly prosecution of the Objection. The Respondents instead complain about certain aspects of

 the proposed Objection Procedures, including that (i) the Objectors failed to meet and confer

 with the Respondents before filing the Procedures Motion; (ii) the process contemplated by the

 Objection Procedures should not commence until after the completion of mediation and should

 be consolidated with separate litigation involving the PBA; (iii) the procedures fail to provide

 adequate notice and violate due process; and (iv) the procedures are unfair insofar as they require

 claimants to provide substantive information in connection with the proposed Notices of

 Participation and seek to prevent claimants from forming their own creditor groups. The

 Objectors respectfully submit that these arguments should be overruled as without merit for all

 the reasons discussed below. Similarly, the Objectors respectfully submit that the Court should

 reject the alternative objection procedures proposed by the GO Group, as they would only delay

 and unnecessarily complicate the litigation. Finally, the Hein Objection should be overruled as

 both untimely and without merit.




                                                 -4-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                     Desc: Main
                           Document Page 8 of 20


         A.       OBJECTORS SATISFIED THEIR MEET AND CONFER OBLIGATIONS

         7.       The Respondents’ assertion that the Objectors failed to satisfy their meet and

 confer obligations prior to filing the Procedures Motion is incorrect. As an initial matter,

 notwithstanding the Respondents’ suggestions to the contrary, the relief sought in the Procedures

 Motion is not the type of relief for which a pre-filing conference is normally required; the only

 reason a meet and confer was necessary in this instance is that the Objectors filed the Procedures

 Motion as an “urgent motion” to ensure it would be heard at the January omnibus hearing, rather

 than at the March omnibus hearing. Notably, notwithstanding the technically urgent nature of

 the motion, the Respondents had more time to respond to it than they would have had if the

 motion had been filed on regular notice twenty-two (22) days before the applicable hearing date.7

         8.       The Objectors attempted in good faith to satisfy their meet and confer obligation

 by conferring with counsel for certain members of the GO Group before filing the Objection.8

 Specifically, during a conference call on January 14, 2019, prior to the filing of the Objection

 and the Procedures Motion later that day, counsel for the Objectors described the Procedures

 Motion in detail to counsel for the GO Group members who attended the call and invited their

 comments. These members of the GO Group were assured during this discussion that the

 Procedures Motion would not seek substantive relief relating to the Objection but rather only

 seek to establish a process for developing procedures to facilitate the orderly and efficient

 litigation of the Objection.9


 7
     In that situation, the Respondents would have received seven (7) days to file a response, as compared to the
     eleven (11) days they received here, after the Objectors granted them an extension of their response deadline.
 8
     In addition, approximately one week earlier, counsel for the Objectors and counsel for certain members of the
     GO Group had an in-person meeting to discuss the Objection and related issues more generally.
 9
     As a practical matter, the Objectors could not meet and confer with every known holder of a Challenged GO
     Bond and, therefore, chose the most vocal and active group in these Title III cases to date as a proxy for all
     similarly situated holders. In this regard, the Objectors admittedly did not have a similar conversation with
     counsel for Oppenheimer, but the Objectors had no reason to believe Oppenheimer held Challenged GO Bonds.

                                                         -5-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                 Desc: Main
                           Document Page 9 of 20


        9.       Although the Objectors believe they satisfied any and all meet and confer

 obligations through their pre-filing discussions with counsel to certain members of the GO

 Group, the Objectors are continuing to engage with all the Respondents to see if the parties’

 disputes can potentially be resolved or narrowed in advance of the hearing.

        B.       OBJECTION SHOULD PROCEED NOW, INDEPENDENT OF OTHER
                 PENDING LITIGATION, AND WITHOUT WAIVER OF ANY
                 ADDITIONAL BASES FOR OBJECTIONS

        10.      The Respondents make several arguments that seek to both delay and

 overcomplicate the Objection process. Specifically, they argue that the Objection (i) should not

 proceed until after completion of an eventual mediation; (ii) should somehow be consolidated

 with the adversary proceeding that the Committee and the Oversight Board have filed to

 challenge administrative “rent” claims asserted by the PBA against the Commonwealth (the

 “PBA Leases Proceeding”); and (iii) must include every possible basis that the Objectors may

 have for objecting to the Challenged GO Bond Claims. The Objectors respectfully submit that

 these arguments should be rejected.

        11.      First, no legal or practical basis exists to postpone litigation on the merits of the

 Objection—let alone the mere consideration of procedures for resolving the Objection, as

 contemplated by the Procedures Motion—until an eventual mediation is completed. The issue

 raised by the Objection—the validity of more than $6 billion in Challenged GO Bonds—is a key

 gating issue in these cases that the Objectors believe needs to be resolved before meaningful

 progress can be made in developing a plan of adjustment and resolving other issues. There is no




    Although Oppenheimer asserts in its objection that it holds $75 million of Challenged GO Bonds, Oppenheimer
    Obj. at 1, n. 2, the CUSIP numbers for the general obligation bonds listed in Oppenheimer’s proof of claim do
    not match the CUSIP numbers for the Challenged GO Bonds. For this reason, it is unclear whether
    Oppenheimer even has standing to be heard on this matter.

                                                      -6-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                         Desc: Main
                          Document Page 10 of 20


 reason why the parties cannot pursue settlement opportunities while also complying with the

 minimal steps imposed by the proposed Objection Procedures.

        12.     Indeed, if the history of these Title III cases is any indication, ongoing litigation is

 likely to enhance settlement negotiations, not detract from them. As the Court knows, in the

 Commonwealth-COFINA dispute, the parties engaged in mediation while also litigating their

 dispute vigorously, including through summary judgment briefing and oral argument, and those

 settlement discussions were ultimately successful in leading to a settlement. Here, the Objectors

 are not asking to move forward with the merits of the Objection at this time, but rather to simply

 establish procedures for its resolution. The parties are plainly capable of complying with these

 procedures while also fulfilling any and all mediation responsibilities.

        13.     Second, the Objection should not be consolidated or otherwise joined with the

 PBA Leases Proceeding, as suggested by the Respondents. In the PBA Leases Proceeding, the

 Committee and the Oversight Board seek a declaratory judgment that the purported leases

 between the PBA and certain Commonwealth entities (the “PBA Leases”) should not be treated

 as true leases under the Bankruptcy Code, and, therefore, claims arising from those leases are not

 entitled to be treated as administrative expenses in the Commonwealth’s Title III case. The

 answer to the question of whether the PBA Leases are “true leases” does not depend on this

 Court finding that the bonds issued by the PBA count toward the Commonwealth’s

 Constitutional Debt Limit, as argued in the Objection. The reverse is not true, either—that is, the

 Court could find that the PBA bonds count toward the limit even if the leases are true leases.

 Because the two disputes involve different legal issues, different facts, and are not outcome

 determinative of one another, there is no reason for them to proceed together.




                                                  -7-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                      Desc: Main
                          Document Page 11 of 20


          14.      Third, the Objectors should not have to include in the Objection all grounds that

 may exist to object to the Challenged GO Bond Claims. The Objection challenges the validity of

 the Challenged GO Bonds; if the Court grants the Objection and finds that the bonds are invalid,

 then the holders of those bonds have no claims to assert against the Commonwealth, thus

 obviating the need for the Objectors, or anyone else, to pursue other types of objections.

 Conversely, if the Challenged GO Bonds are not invalid, any further issues likely can be

 addressed in the context of confirmation of a plan of adjustment for the Commonwealth. For

 example, the GO Group has alleged that their bonds are secured and entitled to priority—

 positions which Objectors obviously disagree with; it would be wasteful, to say the least, to

 litigate such issues before it is determined whether the holders of the Challenged GO Bonds have

 any claims at all. It furthers the interests of judicial economy for the Objection to proceed as

 filed, concerning only the issue of the bonds’ validity, without waiver of any other grounds for

 objections.10 (See Obj. Procedures ¶ 8.)

          C.       OBJECTION PROCEDURES COMPLY WITH FEDERAL RULE OF
                   BANKRUPTCY PROCEDURE 3007 AND DUE PROCESS

          15.      The Respondents argue that the Objection Procedures violate both Bankruptcy

 Rule 3007 and the due process rights of the Challenged GO Bondholders by, among other things,

 failing to provide adequate notice to presently unknown bondholders. The Objectors respectfully

 submit that these arguments should be rejected.

          16.      As an initial matter, the Respondents, all of which are known to the Objectors and

 have received actual notice of the Objection, do not have standing to assert the rights of

 Challenged GO Bondholders who have not filed a proof of claim or are otherwise not known at

 10
      The Objectors and other parties in interest may not be presently aware of all potential grounds for objections to
      the Challenged GO Bond claims. To the extent additional grounds come to light during or after the litigation of
      the Objection, the Objectors and other parties have every right to assert such arguments in an amended or
      supplemental objection.

                                                          -8-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                       Desc: Main
                          Document Page 12 of 20


 this time. Such rights must be asserted by the affected bondholders themselves. See, e.g., Warth

 v. Seldin, 422 U.S. 490, 499 (1975) (one “must assert his own legal rights and interests, and

 cannot rest his claim to relief on the legal rights of third parties.”).11

          17.      In any event, the Objection Procedures comply fully with Bankruptcy Rule 3007

 and due process as to all Challenged GO Bondholders. The GO Group takes the remarkable

 position that, because the Bar Date order did not require Challenged GO Bondholders to file a

 proof of claim, “it is impossible for the Movants to comply with” the requirement of Bankruptcy

 Rule 3007 that a creditor receive notice of a claim objection through first-class mail at the

 address identified in its proof of claim. (GO Group Obj. ¶ 31 (emphasis added).) This argument

 is baseless. The Bar Date Order exempts holders of bonds that do not have an indenture trustee

 from having to file a proof of claim as a matter of courtesy. This provision does not insulate

 Challenged GO Bond Claims from objection, as the GO Group seems to suggest. Indeed, the

 Bar Date Order provides just the opposite: “nothing in this Order shall be interpreted as

 precluding any party in interest from filing objections to the amount, priority, security and/or

 allowance of any obligations arising with respect to GO Bonds regardless of whether proofs of

 claim are filed for such GO Bonds.” (Bar Date Order ¶ 16 (emphasis added).) The Bar Date

 Order thus exempts the Objectors from the normal requirement of Bankruptcy Rule 3007 that

 they serve the Objection on each claimant by mail at the address set forth in its proof of claim

 form. The Objectors may instead provide notice by other means, such as through DTC and Cede

 & Co. and by publication, as the proposed Order contemplates, which is the notice that they

 11
      By analogy, in the plan confirmation context, courts routinely hold that creditors cannot raise the rights of
      others in objecting to a plan. See, e.g., In re Orlando Inv’rs, L.P., 103 B.R. 593, 596–97 (Bankr. E.D. Pa. 1989)
      (holding that objectors could not challenge plan releases that only affected other interest holders); In re Johns–
      Manville Corp., 68 B.R. 618, 623 (Bankr. S.D.N.Y. 1986)(“[N]o party may successfully prevent the
      confirmation of a plan by raising the rights of third parties who do not object to confirmation.”), aff’d, 78 B.R.
      407 (S.D.N.Y.1987), aff'd sub nom. Kane v. Johns–Manville Corp. (In re Johns–Manville Corp.), 843 F.2d 636,
      644 (2d Cir. 1988).

                                                           -9-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                  Desc: Main
                          Document Page 13 of 20


 would have received had they had to comply with the Bar Date Order.12 Finally, the Objectors

 will serve the Objection Notice and Objection Procedures on the more than 4,000 persons or

 entities that filed “bond” claims.

          18.      In terms of timing, the notice that the Objection Procedures contemplate

 providing to Challenged GO Bondholders is actually far greater than what is required under

 Bankruptcy Rule 3007. Bankruptcy Rule 3007(a) states that a claimant must receive notice of a

 claim objection “at least 30 days prior to the hearing” on such objection. Any substantive

 response to the objection is therefore necessarily due less than 30 days following service of the

 objection. Here, all the Challenged GO Bondholders are required to file within 30 days after

 entry of the order approving the Objection Procedures is the Notice of Participation, which will

 eventually lead to a hearing on the Objectors’ Preliminary Recommendation—a purely

 procedural issue—roughly 50 days later. The Challenged GO Bondholders will not have to file

 their substantive response to the Objection until some to-be-determined date thereafter, which

 date will likely be well more than 75 days after the filing of the Objection.13

          19.      The GO Group further asserts that “[h]olders who have not elected into the

 litigation risk being prejudiced by the outcome of the GO Claim Objection, as each such holder


 12
      GO Group members Assured Guaranty Corp. and Assured Guaranty Municipal Corp (together, “Assured”)
      contend in their proofs of claim that, under section 303(c)(3)(B) of PROMESA, they are authorized to act on
      behalf of the Challenged GO Bondholders. See Proof of Claim No. 27427, Annex at 2 n. 1 (May 25, 2018)
      (filed by Assured Guaranty Municipal Corp.); Proof of Claim No. 33081, Annex at 2 n. 1 (May 25, 2018) (filed
      by Assured Guaranty Corp.); Proof of Claim No. 57622, Annex at 2 n. 1 (May 25, 2018) (filed by Assured
      Guaranty Corp.). Therefore, by providing notice of the Objection to Assured, the Objectors have provided
      effective notice to all holders of the GO bonds that Assured insures.
 13
      To the extent the Court or the Respondents have concerns regarding the specific notice procedures and periods
      applicable to unknown bondholders, the Objectors are willing to consider revisions that would enhance such
      procedures. For example, the Objectors would agree to provide 45 days’ notice (as opposed to 30 days, as
      originally proposed) of the deadline to file Notices of Participation. The Objectors would also be willing to
      revise the form of notice that will be delivered to unknown Challenged GO Bondholders through DTC to
      include a provision in Spanish to alert Spanish-only speakers of the upcoming deadline. In addition, all
      Challenged GO Bondholders may contact counsel for the Committee and the Oversight Board, who are fluent in
      Spanish, with any questions they may have.

                                                       -10-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                      Desc: Main
                          Document Page 14 of 20


 has identical legal rights against the Commonwealth.” (GO Group. Obj. at 7.) This, however, is

 true regardless of whether the Objection is prosecuted only against those bondholders listed on

 Appendix I to the Objection, or against other bondholders as well. The Objectors could have

 chosen to proceed with an objection to only the claims of known holders of Challenged GO

 Bonds. Had they done so, the unknown holders of Challenged GO Bonds would still have been

 impacted by this Court’s order on the Objection to the extent it becomes law of the case. The

 Objectors are instead giving all holders of the Challenged GO Bonds the right to participate in

 the litigation, which is decidedly fairer to such holders.

         D.      PROPOSED PROCEDURES ARE FAIR AND REASONABLE TO
                 RESPONDENTS AND ALL OTHER PARTIES IN INTEREST

         20.     The Respondents misinterpret the proposed Objection Procedures in assuming

 that they are designed to “wrench apart” existing creditor groups and “sow division and chaos

 amongst creditor constituencies.”14 Such mistrust is entirely unwarranted. Every aspect of the

 Objection Procedures is designed solely to facilitate the development of an orderly process for

 litigating the Objection, not to prematurely delve into the substance of the dispute or to break up

 existing creditor groups. The Objection Procedures are meant to encourage, not discourage,

 creditors who have an identity of interest in the litigation to work together.

         21.     A few clarifications of the proposed Objection Procedures may help alleviate

 some of the Respondents’ unjustified concerns.

                First, the purpose of the Notices of Participation is to allow the Objectors and the
                 Court to understand the nature and extent of the different legal and factual issues
                 that the Challenged GO Bondholders may raise in response to the Objection. The
                 Objectors will use this information to determine whether certain issues should be
                 prioritized or grouped for briefing or discovery purposes. For example, certain
                 issues may be gating issues that should be litigated before other issues.


 14
      GO Group Obj. ¶ 22

                                                  -11-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                        Desc: Main
                          Document Page 15 of 20


                  Second, the short description in the Notice of Participation describing the bases
                   on which each claimant intends to contest the Objection need not contain a
                   detailed description of every possible argument such claimant may assert. The
                   claimant need only undertake in good faith to identify in summary fashion the
                   issues and arguments it intends to raise. Contrary to the Respondents’ fears, the
                   Notices of Participation will not be preclusive. Any claimant will be free to raise
                   later additional arguments that it did not contemplate initially.

                  Third, the limited information that the Objectors seek regarding the timing of each
                   claimant’s acquisition of its bonds is not meant to be burdensome or invasive or to
                   obtain premature discovery. As discussed in the Objection, the Objectors
                   understand from past discussions with counsel to Challenged GO Bondholders
                   that some bondholders will likely argue that, under section 8-202 of the Uniform
                   Commercial Code, the bonds remain valid even if they were issued in violation of
                   the Constitutional Debt Limit. This defense, however, is only arguably available
                   to those holders who purchased their bonds on the secondary market and without
                   notice of the constitutional defect.15 The Objectors therefore need information on
                   whether each claimant purchased its bonds on the secondary market and when
                   they did so16 for the limited purpose of understanding the extent to which
                   claimants may assert a section 8-202 defense in the litigation.17

                  Fourth, nothing in the Objection Procedures is meant to break apart existing ad
                   hoc creditor groups. As noted above, the Objectors will use the information in the
                   Notices of Participation to make recommendations concerning the order in which
                   certain issues should be litigated and/or the extent to which parties should be
                   instructed to endeavor to consolidate briefing on particular issues. The Objectors
                   will not arbitrarily slot claimants into groups for all purposes or force cooperation
                   among parties with diverging interests, and in any event, that issue is not likely to
                   be determined by the Court until after the Preliminary Recommendations and any
                   responses thereto are filed.18 Thus, the Respondents will have ample opportunity
                   to express any concerns they have on these issues to the Court before the Court
                   enters a substantive procedures order.


 15
      See Obj. at 45-46. To be clear, even if the defense is facially “available” to certain claimants as a factual
      matter, the Objectors believe the defense fails as a matter of law for other reasons, including that section 8-202
      is unconstitutional. Id. at 39-48.
 16
      As discussed in the Objection, the date on which a claimant acquired its holdings is relevant in evaluating the
      extent of a claimant’s knowledge of the bonds’ unconstitutionality, because the possibility of the constitutional
      violation was made public in March 2017, and possibly at other points in time. See Obj. at 47.
 17
      To the extent the Respondents have confidentiality concerns regarding the provision of the requested
      information, the Objectors are willing to enter into an appropriate confidentiality agreement and to permit the
      filing of such information under seal and/or to allow some information to merely be served on the Objectors
      rather than filed on the public docket.
 18
      Indeed, even as to issues on which joint briefing is appropriate, the Objection Procedures expressly provide that
      claimants may file separate papers “to the extent necessary to present or discuss issues, positions or arguments
      upon which they are unable to agree in good faith.” (Obj. Procedures ¶ 6.B.(b).)

                                                          -12-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                  Desc: Main
                          Document Page 16 of 20


          22.      The Respondents further assert that, in developing the Preliminary

 Recommendation, the Objectors should be required to consult with more than just the holders of

 the ten largest Challenged GO Bond Claims. The Objectors’ purpose in proposing to limit their

 meet and confer process to the ten largest holders was to ensure that such obligations would not

 become unwieldy in the event a large number of claimants participate in the litigation. The

 Objectors are, however, willing to consider expanding the universe of parties that must be

 included in any meet and confer process beyond the ten largest holders to help alleviate the

 Respondents’ concerns.19 Moreover, regardless of how many parties are included within the

 group of claimants that must be consulted, nothing prevents any participant from providing input

 to the Objectors on an unsolicited basis, by email or otherwise.

          23.      Finally, the Respondents argue that known claimants—i.e., those identified on

 Appendix I to the Objection—should not have to risk a default judgment by failing to submit a

 Notice of Participation by the stated deadline. The Respondents have cited no basis for this

 position, and none exists. As noted above, the Objectors could have chosen to proceed against

 only those holders identified in Appendix I through separate claim objections. In that case, all

 such holders would have risked entry of a default judgment against them under Bankruptcy Rule

 3007 if they did not respond to the objection in a timely manner. There is no reason for these

 holders to be treated differently simply because the Objectors have elected to proceed with the

 Objection in an omnibus fashion.

          E.       GO GROUP’S PROPOSED ALTERNATIVE PROCEDURES ARE
                   INADEQUATE

          24.      The GO Group has proposed its own set of “alternative procedures” to adjudicate

 the Objection, but these procedures are unworkable for a variety of reasons. As an initial matter,

 19
      At a minimum, the Objectors are willing to commit to meeting and conferring with all Respondents.

                                                       -13-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                           Desc: Main
                          Document Page 17 of 20


 for the reasons discussed above, the parties should not wait until the conclusion of the eventual

 mediation to move forward with the Objection, as the alternative procedures contemplate. Nor

 should the Objection be required to include “all objections of general applicability” to not only

 the Challenged GO Bonds but also all objections to “any other series of Constitutional Debt.”

 (GO Group Obj. ¶ 36.) Proceeding in this manner would be highly inefficient, to say the least.

 Whether the Challenged GO Bonds are invalid is a gating issue as to those bonds that should be

 decided first, as it may obviate the need for consideration of additional objections. As noted

 above, while the Objectors dispute the GO Group’s assertions that their bonds are secured and

 entitled to priority, it would waste all parties’ resources to litigate such issues before it is

 determined whether the holders of the Challenged GO Bonds have any claims at all.

         25.     In addition, the proposed alternative procedures provide inadequate structure and

 guidance for the development of a coordinated litigation schedule that maximizes efficiencies

 and minimizes burdens on the parties and the Court. For example, the alternative procedures

 contemplate that no substantive information be provided in Notices of Participation, which

 would render it virtually impossible for the Objectors to meaningfully assess the extent to which

 issues and arguments can be prioritized or grouped for briefing and discovery purposes.

 Moreover, the requirement that the Objectors meet and confer with “significant affected

 stakeholders” is vague and unlikely to be productive in any event if the Challenged GO

 Bondholders have no obligation to provide information concerning the positions they intend to

 take in the litigation. The Objectors submit that a better approach is for claimants to submit the

 Notices of Participation as contemplated by the proposed Objection Procedures and for the

 Objectors to then submit their Preliminary Recommendation after conferring with a specified

 group of participants.



                                                   -14-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                                 Desc: Main
                          Document Page 18 of 20


          F.      HEIN OBJECTION SHOULD BE OVERRULED

          26.     The Hein Objection was filed on January 25, 2019, four days after the deadline set

 by the Court for filing responses to the Procedures Motion.20 Although the Respondents

 requested and received an extension to this deadline, Mr. Hein did not request or receive such an

 extension. Accordingly, his response is time-barred and should not be considered.

          27.     Even if the Court were to consider the Hein Objection, the Objectors respectfully

 submit it should nonetheless be overruled. The Hein Objection primarily addresses the merits of

 the Objection, not the Objection Procedures. The only arguably procedural issue raised by the

 Hein Response is a complaint regarding the legal fees that Mr. Hein and other claimants will

 likely incur in responding to the Objection. Specifically, Hein argues that the Court should

 appoint counsel to be paid by the Commonwealth to defend individual holders of Challenged GO

 Bonds. (Hein Obj. at 4.) There is no authority in PROMESA or the Bankruptcy Code for such

 relief. That claimants such as Mr. Hein must fund their own litigation expenses is part of the

 bankruptcy process. Ironically, the proposed Objection Procedures actually help individuals like

 Hein by allowing them to benefit from the litigation efforts of larger claimants and their

 sophisticated, well-funded counsel. In any event, such claimants are always free to file a

 substantial contribution application under section 503(b)(3)(D) of the Bankruptcy Code to the

 extent they meet the applicable standard.

          28.     The untimely Hein Objection should be overruled if it is considered by the Court.

                                [Remainder of page intentionally left blank]



 20
      See Order Expediting Consideration of Urgent Motion of (I) Financial Oversight and Management Board,
      Acting Through its Special Claims Committee, and (II) Official Committee of Unsecured Creditors for
      Expedited Consideration of Urgent Motion, Under Bankruptcy Code Sections 105(a) and 502 and Bankruptcy
      Rule 3007, Establishing Objection Procedures with Respect to Omnibus Objection to Claims Filed or Asserted
      by Holders of Certain Commonwealth General Obligation Bonds [Docket No. 4806].

                                                       -15-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54                 Desc: Main
                          Document Page 19 of 20


        WHEREFORE, the Objectors respectfully request that the Court grant the relief

 requested in the Procedures Motion and any other relief as is just and proper.

 Dated: January 28, 2019               /s/ Edward S. Weisfelner                ,

                                       BROWN RUDNICK LLP
                                       Edward S. Weisfelner, Esq.
                                       Angela M. Papalaskaris, Esq. (pro hac vice)
                                       Justin S. Weddle, Esq. (pro hac vice)
                                       Seven Times Square
                                       New York, NY 10036
                                       Tel: (212) 209-4800
                                       eweisfelner@brownrudnick.com
                                       apapalaskaris@brownrudnick.com
                                       jweddle@brownrudnick.com

                                       Stephen A. Best, Esq. (pro hac vice)
                                       601 Thirteenth Street NW, Suite 600
                                       Washington, D.C. 20005
                                       sbest@brownrudnick.com

                                       Sunni P. Beville, Esq. (pro hac vice)
                                       One Financial Center
                                       Boston, MA 02111
                                       Tel: (617) 856-8200
                                       sbeville@brownrudnick.com

                                       Counsel to the Financial Oversight and Management
                                       Board, acting through its Special Claims Committee

                                       and

                                       /s/ Alberto Estrella          ,

                                       ESTRELLA, LLC
                                       Alberto Estrella (USDC-PR 209804)
                                       Kenneth C. Suria (USDC-PR 213302)
                                       P. O. Box 9023596
                                       San Juan, Puerto Rico 00902–3596
                                       Tel.: (787) 977-5050
                                       Fax: (787) 977-5090

                                       Local Counsel to the Financial Oversight and Management
                                       Board, acting through its Special Claims Committee



                                                -16-
Case:17-03283-LTS Doc#:4942 Filed:01/28/19 Entered:01/28/19 13:54:54           Desc: Main
                          Document Page 20 of 20


                               and

                               /s/ Luc A. Despins           ,

                               PAUL HASTINGS LLP
                               Luc A. Despins, Esq. (Pro Hac Vice)
                               James R. Bliss, Esq. (Pro Hac Vice)
                               Nicholas A Bassett, Esq. (Pro Hac Vice)
                               G. Alexander Bongartz, Esq. (Pro Hac Vice)
                               200 Park Avenue
                               New York, New York 10166
                               Telephone: (212)318-6000
                               lucdespins@paulhastings.com
                               jamesbliss@paulhastings.com
                               nicholasbassett@paulhastings.com
                               alexbongartz@paulhastings.com

                               Counsel to Official Committee of Unsecured Creditors for
                               all Title III Debtors (other than COFINA)

                               - and -

                               /s/ Juan J. Casillas Ayala           ,

                               CASILLAS, SANTIAGO & TORRES LLC
                               Juan J. Casillas Ayala, Esq., USDC - PR 218312
                               Diana M. Batlle-Barasorda, Esq., USDC - PR 213103
                               Alberto J. E. Aneses Negron, Esq., USDC - PR 302710
                               Ericka C. Montull-Novoa, Esq., USDC - PR 230601
                               El Caribe Office Building
                               53 Palmeras Street, Ste. 1601
                               San Juan, Puerto Rico 00901-2419
                               Telephone: (787)523-3434
                               jcasillas@cstlawpr.com
                               dbatlle@cstlawpr.com
                               aaneses@cstlawpr.com
                               emontull@cstlawpr.com

                               Local Counsel to Official Committee of Unsecured
                               Creditors for all Title III Debtors (other than COFINA)




                                         -17-
